Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claim Objections
Claims 1, 8, 21 objected to because of the following informalities:  claims 1, 8, 21 recite the limitation “ modifying, by the processor, a second HRTF by adjusting the parameters of the second target according to size, sharp and the second appearance of the second target in the virtual reality environment.” Neither the specification as filed nor the claims indicate the manner in which the system adjusts parameters of a target according to the recited “sharp.” For the purpose of the art rejection infra the term “sharp” will be considered as reciting a shape. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 and 21-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, 8 recite a second appearance of a second target comprises a “non-human” head that is “free of relation to an actual head of the user.” The term non-human head is considered indefinite in as much as the appearance of an avatar, target, etc. on the screen is not considered limiting particular with regard to the freedom of relation to an actual user head which is also considered indefinite in as much as the parameters by which the absence of relation to an actual head of a user are not discussed in the specification as filed and myriad and the relation to a human head, such as capable of perceiving the aspects of the instant invention, mapped by a corresponding HRTF, etc. are also myriad. As such the amendment is considered indefinite and will be considered to recite a non-human head distinct from that of the user. 

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-14 and 21-25 are rejected under 35 U.S.C. 103 as being unpatentable over Lyren: 20180109900 in view of Hirst: 9544706 and further in view of Holstein: 20170264255.

Regarding claim 1
Lyren teaches:
An audio signal processing method (Lyren: ¶ 96, 101; Fig 3: selection of a displayed character operates to generate sounds from the character point-of-view (POV)), comprising: 
determining, by a processor (Lyren: ¶ 177-188; Fig 8), whether a first head related transfer function (HRTF) (Lyren: ¶ 161-167, 197: sound convolved with a transfer function, such as an HRTF, to localize audio for a particular individual) is selected to be applied onto an audio positional model (Lyren: ¶ 34-36, 165-169) corresponding to a first target or not (Lyren: ¶ 102, 103, 161-167, etc.: e.g. a user, listener, etc. selects or otherwise designates a character, object, etc. for which to provide a POV audio presentation), 
wherein the first target with a first appearance that is an avatar of a user (Lyren; ¶ 28, 63, 198-200 a character is a person; creature, such as a dog or animal, or being, such as a ghost; and may be real, fictitious, animated, and/or invisible) is located in a first position in a virtual reality environment to receive a sound from an audio source (Lyren: ¶ 24-30, 102-116, 161-169, etc.; Fig 3: user may select from a provided representation of one or more characters, objects, etc. within a virtual location capable of providing an audible POV which, when selected, selects and loads a sound package corresponding to the character, object, or location and presents the user, listener, etc. with audio from the position and/or orientation of the character, object, location, etc.; e.g., when the listener hears sounds from the POV of a selected character, then a visual indication on the character, screen, or display indicates for the listener which character is currently selected as the audial viewpoint); 
loading, by the processor, a plurality of parameters of a second target in response to a determination that the first HRTF is not selected corresponding to that the user changes the avatar to the second target and the first target in the first position in the virtual reality environment is replaced with the second target to receive the sound from the audio source (Lyren: ¶ 24-30, 102-116, 161-169, etc.; Fig 3: i.e. a user selects a representation other than a first representation), 
wherein the second target has a second appearance different from the first appearance, wherein the second appearance of the second target comprises a non-human head that is free of relation to an actual head of the user (Lyren; ¶ 24-30, 63, 198-200: a user selects a second and/or subsequent representation comprising a character such as a dog or animal, or a being, such as a ghost or an invisible character or object; dogs, ghosts and invisible objects are considered free of relation to an actual head of the user); 
modifying, by the processor, a second HRTF by adjusting the parameters of the second target according to size, sharp and the second appearance of the second target in the virtual reality environment (Lyren: ¶ 24-30, 102-109, 161-169, etc.; Fig 3: a sound package that corresponds to a second or subsequent selected character or object, or to the second or subsequent selected location in the visual entertainment medium, and where the sound package provides sounds, data, and/or information to adjust sounds in order to provide a listener with the audial experience of a character at a particular location in the scene of the visual entertainment medium); and 
applying, by the processor, the second HRTF onto the audio positional model corresponding to the first target to generate an audio signal (Lyren: ¶ 102-109, 138-140; Fig 3, 5: sound is processed or convolved with a transfer function or other data so the sound originates to the listener from the direction and distance of the sound source in the scene relative to a position of the selected character in the scene, and where speakers or earphones or headphones with or coupled to a wearable electronic device, another electronic device, or other speakers provide the sound to the listener)
wherein the audio signal processing method further comprises converting a sound, by a frequency converter, into an acoustic sound to transmit to the audio positional model in response to that the audio source generates a sound to the non-human head in the virtual reality environment (Lyren: ¶ 102-109, 138-140, 182, 183; Fig 3, 5: listener hears a source sound rendered spatially from the POV of a selected character, location, object, etc. such as a dog, ghost or invisible character, object, etc.; e.g. by operation of a DSP or DAC).

Lyren fully enables the claimed audio signal processing method in as much as the listener can be provided with a displayed list or identity of different characters in the visual entertainment that are available as audial POV (Lyren: ¶ 111).  As such, upon selection of audio respective to one of these characters, objects, locations the listener hears sounds from the POV of the selected character, object, location, etc. (Id.).  Thus Lyren teaches that a change of the audial POV of the listener to different positions results from a change selection of one character , or not, in as much as a selection of another character changes the audial POV presented to the listener (Lyren: ¶ 110-116). Lyren does not explicitly detail an embodiment of the audio signal processing method where, in response to a determination that the first HRTF is not selected corresponding to that the user changes the avatar to the second target, the first target in the first position in the virtual reality environment is replaced with the second target to receive the sound from the audio source. Nor does Lyren explicitly teach the system operable for converting an 4ultrasonic sound, by a frequency converter, into an acoustic sound to transmit to the audio positional model in response to audio source generation of an ultrasonic sound to the non-human head in the virtual reality environment.

In a similar field of endeavor Hirst teaches the  generation of a custom HRTF for a user (Hirst: Col 2:3-2:36; Fig 6, 7) wherein the custom HRTF is presented in conjunction with a simulated spatial sound reproduction to provide the user with a custom listening experience (Id.) operable for loading, by the processor (Hirst: Col 7:37-8:49, 10:50-11:57; Fig 5, 8), a plurality of parameters of a second target (Hirst: 5:5-6:32; Fig 2: where several examples of morphological parameters that describe one or more dimensions of a human pinna 202 that may be computed by the HRTF generation process using the 3D digital model are illustrated) in response to a determination that the first HRTF is not selected corresponding to that the user changes the avatar to the second target (Hirst: 7:37-8:49; Fig 5: when a user is logged in to play a game, the appropriate user profile may be selected and the associated HRTF and other customization information may be loaded) and the first target in the first position in the virtual reality environment is replaced with the second target to receive the sound from the audio source (Hirst: 5:5-6:32, 7:37-8:49; Fig 5:  the customized HRTF associated with a user profile corresponding to the user in a set of user profiles 512 that are stored in the data store 504, and the user profile comprises sound output customization information that includes HRTF and other customization settings, a single user in the user profiles 502 may be associated with more than one customized HRTF; in this way the spatial sound experience of a user is dynamically adjusted in response to changing gameplay or content accessed by the user, which changes the gameplay or content in response to user input that controls an avatar and/or environmental aspects within the interactive gaming environment).

As such, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Lyren’s audio signal processing method by incorporating the user profile features of Hirst’s audio signal processing method and thereby allow selection of a first, second, etc. user profile and presenting corresponding adjustments to a user. The average skilled practitioner would have been motivated to do so for the purpose of allowing the spatial sound experience of a user to be dynamically adjusted in response to changing gameplay or content that the user is accessing (such as in Hirst: 5:5-6:32) and would have expected only predictable results therefrom.

Lyren in view of Hirst does not explicitly teach the system, method, etc. operable for converting an 4ultrasonic sound, by a frequency converter, into an acoustic sound to transmit to the audio positional model in response to audio source generation of an ultrasonic sound to the non-human head in the virtual reality environment.

In a related field of endeavor Holstein teaches a system and method for audibly rendering an ultrasonic signal (Holstein: Abstract; ¶ 3-6) wherein the system, method etc. operates convert frequencies of an ultrasonic signal, such as a dog whistle into audible frequencies perceptible by humans by mapping and transformation of the ultrasonic frequencies to audible frequencies (Holstein: ¶ 3-6, 14, 25, 30). It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the Lyren in view of Hirst method for delivering sound from an audial POV to include the Holstein taught system, method, etc. for delivering an ultrasonic sound. The average skilled practitioner would have been motivated to do so for at least the purpose of delivering sound from an audio point of view of the Lyren discussed dog by adapting the Holstein method for use in the Lyren in view of Hirst system, method, etc. and would have expected only predictable results therefrom.

Regarding claim 2 
Lyren in view of Hirst in view of Holstein teaches or suggests:
A system, method, etc. wherein the parameters of the second target comprise a sound loudness, a timbre, an energy difference of the audio source respectively emitted toward a right-side and a left-side of the second target, and/or a time configuration toward the right-side and the left-side (Lyren: ¶ 102-109:  the sound package provides sounds, data, and/or information to adjust sounds in order to provide a listener with the audial experience of a character, object, or listener at the location in the scene of the visual entertainment medium). The claim is considered obvious over Lyren as modified by Hirst and Holstein as addressed in the base claim as it would have been obvious to apply the further teachings of Lyren to the modified device, method, etc. of Lyren, Hirst and Holstein to realize the subject matter of the instant claim.

Regarding claim 3
Lyren in view of Hirst in view of Holstein teaches or suggests:
A system, method, etc. wherein the time configuration comprises a time difference of the audio source respectively emitted toward the right-side and the left-side (Lyren: ¶ 14, 15, 33, 102-109, etc.: the sound package provides sounds, data, and/or information to adjust sounds in order to provide a listener with the audial experience of a character, object, or listener at the location in the scene of the visual entertainment medium). The claim is considered obvious over Lyren as modified by Hirst and Holstein as addressed in the base claim as it would have been obvious to apply the further teachings of Lyren to the modified device, method, etc. of Lyren, Hirst and Holstein to realize the subject matter of the instant claim.

Regarding claim 4
Lyren in view of Hirst in view of Holstein teaches or suggests:
A system, method, etc. wherein the step of modifying the parameters of the second HRTF according to the parameters of the second target, further comprises: adjusting the sound loudness or the timbre, the time difference of, or the energy difference of the sound respectively emitted toward the right-side and the left-side according to size or shape of the second target (Lyren: ¶ 14, 15, 33, 102-109, 135, 163-169: the sound package provides sounds, data, and/or information to adjust sounds in order to provide a listener with the audial experience of a character, object, or listener at the location in the scene of the visual entertainment medium). The claim is considered obvious over Lyren as modified by Hirst and Holstein as addressed in the base claim as it would have been obvious to apply the further teachings of Lyren to the modified device, method, etc. of Lyren, Hirst and Holstein to realize the subject matter of the instant claim.

Regarding claim 5
Lyren in view of Hirst in view of Holstein teaches or suggests:
A system, method, etc. further comprising: adjusting the parameters of the second HRTF according to a transmission medium between the second target and an audio source (Lyren: ¶ 14, 15, 33, 63, 95, 102-116, 135, 163-169: where the sound package provides sounds, data, and/or information to adjust sounds in order to provide a listener with the audial experience of a character, object, or listener at the location in the scene of the visual entertainment medium). The claim is considered obvious over Lyren as modified by Hirst and Holstein as addressed in the base claim as it would have been obvious to apply the further teachings of Lyren to the modified device, method, etc. of Lyren, Hirst and Holstein to realize the subject matter of the instant claim.

Regarding claim 6
Lyren in view of Hirst in view of Holstein teaches or suggests:
A system, method, etc. wherein the parameter of the second target comprises a character simulating parameter set of an avatar (Lyren: ¶ 14, 15, 33, 63, 95, 102-116, 135, 163-169: where the sound package provides sounds, data, and/or information to adjust sounds in order to provide a listener with the audial experience of a character, object, or listener at the location in the scene of the visual entertainment medium). The claim is considered obvious over Lyren as modified by Hirst and Holstein as addressed in the base claim as it would have been obvious to apply the further teachings of Lyren to the modified device, method, etc. of Lyren, Hirst and Holstein to realize the subject matter of the instant claim.

Regarding claim 7
Lyren in view of Hirst in view of Holstein teaches or suggests:
A system, method, etc. further comprising detecting parameters of the first HRTF by a plurality of sensors of a head-mounted device  (Lyren: ¶ 63, 95-100, 116, 161-169, 185, 186). The claim is considered obvious over Lyren as modified by Hirst and Holstein as addressed in the base claim as it would have been obvious to apply the further teachings of Lyren to the modified device, method, etc. of Lyren, Hirst and Holstein to realize the subject matter of the instant claim.

Regarding claims 8-14 – the claims essentially recite the same limitations as claims 1-7 and are rejected for similar reasons.  Therefore, Lyren in view of Hirst in view of Holstein makes obvious all limitations of the claims.

Regarding claim 21  the claim recites, in part, the same invention and limitations as claim 1, and is rejected for similar reasons to those detailed above. In regards to the remaining elements of the claim, Lyren further discloses: wherein each the first appearance of the first target and the second appearance of the second target comprises a human or non-human head (Lyren: ¶ 24-30, 200: a "character" is a person, creature, or being represented in a visual entertainment, and characters can be real, fictitious, animated, visible, or, invisible, and may interact with other characters, objects, or locations);
the first target comprises a plurality of parameters, the parameters of the first target comprise a first head size and a first distance between ears (Lyren: ¶ 102-106, 133, 134; Fig 3, 5: select a sound package that corresponds to the selected character in the visual entertainment medium, and where the sound package provides sounds, data, and/or information to adjust sounds in order to provide a listener with the audial experience of a character at the location in the scene of the visual entertainment medium), the parameters of 6the second target comprise a second head size and a second distance between ears (Lyren: ¶ 102-106, 133, 134; Fig 3, 5: select a sound package that corresponds to the selected character in the visual entertainment medium, and where the sound package provides sounds, data, and/or information to adjust sounds in order to provide a listener with the audial experience of a character at the location in the scene of the visual entertainment medium), the second head size is bigger than the first head size, and the second distance is greater than the first distance (Id: and further see ¶ 58, 110-116:  where the listener is provided with a list or identity of different characters in the visual entertainment available as audial points-of-view; the listener selects and/or is provided with the audio at one character such that the listener hears sounds from the point-of-view of the selected or provided character, and  a list of the characters is displayed to the listener, when a listener changes the audial point-of-view of the listener during the visual entertainment to different positions in the scene such as from one character to another character, and when the listener hears sounds from the point-of-view of a selected character, then a visual indication on the character, screen, or display indicates for the listener which character is currently selected as the audial viewpoint, and further where one or more sound sources in the scene are convolved with a left and a right HRTF corresponding to the coordinates of the sound source relative to the designated point-of-view to deliver binaural sound to the listener), and
modifying the second HRTF according to the parameters of the second target comprises adjusting a time configuration of the audio source that left and right ears of a user hears sounds corresponding to the audio source (Lyren: ¶ 105-106, 136, 137; Fig 3, 5: user selects character, object, location which operates to select a sound package corresponding to the selected character or object, or to the selected location in the visual entertainment medium; the sound package provides sounds, data, and/or information to adjust sounds in order to provide a listener with the audial experience of a character at the location in the scene of the visual entertainment medium, and where the sound package includes: sound already convolved as binaural sound for the listener; information, instructions, or data to convolve sound for the listener; coordinates of emanation of the sound within the scene and other information to enable selection of a HRTFs of a listener so sound is convolved with a set of transfer functions, ITDs, or ILDs to enable the sound to emanate from the desired locations; time-coded positional trajectories for a selected character or object that moves within the scene or visual entertainment medium; ITDs, ILDs, transfer functions or impulse responses and their variations over time in the scene or entertainment to convolve or adjust each sound audible from the position in the scene of the selected character, object, or location so the sounds resulting from the adjustments emanate for the listener as if the listener were at the point-of-view and orientation of the character, object, or location in the scene during the scene(s); distances to characters or sound sources in a scene, among other things; such that the system, method, etc. convolves the sound of the sound source with the selected HRTFs, and where a processor convolves or processes the sound with the selected HRTFs so the sound is heard by the listener to originate from the source of sound relative to the position in the scene assumed by the listener).
Therefore, Lyren in view of Hirst in view of Holstein makes obvious all limitations of the claim.

Regarding claim 22
Lyren in view of Hirst in view of Holstein teaches or suggests:
A system, method, etc. wherein adjusting the time configuration of the audio source comprises increasing a time difference of the audio source that the left and right ears of the user hears the sounds corresponding to the audio source, such that either the left ear or the right ear of the user hears the sounds corresponding to the audio source delayed when compared to the other of the left ear or the right ear of the user  (Lyren: ¶ 14, 15, 33, 63, 95, 102-116, 135, 163-169;  Fig 3, 5: selection of a sound package corresponding to a selected character or object, or to the selected location in the visual entertainment medium, and where the sound package provides sounds, data, and/or information to adjust sounds in order to provide a listener with the audial experience of a character at the location in the scene of the visual entertainment medium; the sound package includes: sound already convolved as binaural sound for the listener; information, instructions, or data to convolve sound for the listener; coordinates of emanation of the sound within the scene and other information to enable selection of a HRTFs of a listener so sound is convolved with a set of transfer functions, ITDs, or ILDs to enable the sound to emanate from the desired locations; time-coded positional trajectories for a selected character or object that moves within the scene or visual entertainment medium; ITDs, ILDs, transfer functions or impulse responses and their variations over time in the scene or entertainment to convolve or adjust each sound audible from the position in the scene of the selected character, object, or location so the sounds resulting from the adjustments emanate for the listener as if the listener were at the point-of-view and orientation of the character, object, or location in the scene during the scene(s); distances to characters or sound sources in a scene, among other things;  such that the system, method, etc. convolves the sound of the sound source with the selected HRTFs, and where a processor convolves or processes the sound with the selected HRTFs so the sound is heard by the listener to originate from the source of sound relative to the position in the scene assumed by the listener). The claim is considered obvious over Lyren as modified by Hirst and Holstein as addressed in the base claim as it would have been obvious to apply the further teachings of Lyren to the modified device, method, etc. of Lyren, Hirst and Holstein to realize the subject matter of the instant claim.

Regarding claim 23
Lyren in view of Hirst in view of Holstein teaches or suggests:
A system, method, etc. wherein adjusting the time configuration of the audio source comprises increasing a delay time of the audio source, such that both the left and right ears of the user hears the sounds corresponding to the audio source in a manner delayed when compared to when the first target is displayed in the virtual reality environment (Lyren: ¶ 14, 15, 33, 63, 95, 102-116, 135, 163-169;  Fig 3, 5: selection of a sound package corresponding to a selected character or object, or to the selected location in the visual entertainment medium, and where the sound package provides sounds, data, and/or information to adjust sounds in order to provide a listener with the audial experience of a character at the location in the scene of the visual entertainment medium; the sound package includes: sound already convolved as binaural sound for the listener; information, instructions, or data to convolve sound for the listener; coordinates of emanation of the sound within the scene and other information to enable selection of a HRTFs of a listener so sound is convolved with a set of transfer functions, ITDs, or ILDs to enable the sound to emanate from the desired locations; time-coded positional trajectories for a selected character or object that moves within the scene or visual entertainment medium; ITDs, ILDs, transfer functions or impulse responses and their variations over time in the scene or entertainment to convolve or adjust each sound audible from the position in the scene of the selected character, object, or location so the sounds resulting from the adjustments emanate for the listener as if the listener were at the point-of-view and orientation of the character, object, or location in the scene during the scene(s); distances to characters or sound sources in a scene, among other things;  such that the system, method, etc. convolves the sound of the sound source with the selected HRTFs, and where a processor convolves or processes the sound with the selected HRTFs so the sound is heard by the listener to originate from the source of sound relative to the position in the scene assumed by the listener). The claim is considered obvious over Lyren as modified by Hirst and Holstein as addressed in the base claim as it would have been obvious to apply the further teachings of Lyren to the modified device, method, etc. of Lyren, Hirst and Holstein to realize the subject matter of the instant claim. 

Regarding claim 24
Lyren in view of Hirst in view of Holstein teaches or suggests:
A system, method, etc. further comprising: adjusting the parameters of the second HRTF according to a transmission medium between the second target and an audio source  (Lyren: ¶ 14, 15, 33, 63, 95, 102-116, 135, 163-169; Fig 3, 5: selection of a sound package corresponding to a selected character or object, or to the selected location in the visual entertainment medium, and where the sound package provides sounds, data, and/or information to adjust sounds in order to provide a listener with the audial experience of a character at the location in the scene of the visual entertainment medium; the sound package includes: sound already convolved as binaural sound for the listener; information, instructions, or data to convolve sound for the listener; coordinates of emanation of the sound within the scene and other information to enable selection of a HRTFs of a listener so sound is convolved with a set of transfer functions, ITDs, or ILDs to enable the sound to emanate from the desired locations; time-coded positional trajectories for a selected character or object that moves within the scene or visual entertainment medium; ITDs, ILDs, transfer functions or impulse responses and their variations over time in the scene or entertainment to convolve or adjust each sound audible from the position in the scene of the selected character, object, or location so the sounds resulting from the adjustments emanate for the listener as if the listener were at the point-of-view and orientation of the character, object, or location in the scene during the scene(s); distances to characters or sound sources in a scene, among other things;  such that the system, method, etc. convolves the sound of the sound source with the selected HRTFs, and where a processor convolves or processes the sound with the selected HRTFs so the sound is heard by the listener to originate from the source of sound relative to the position in the scene assumed by the listener). The claim is considered obvious over Lyren as modified by Hirst and Holstein as addressed in the base claim as it would have been obvious to apply the further teachings of Lyren to the modified device, method, etc. of Lyren, Hirst and Holstein to realize the subject matter of the instant claim.

Regarding claim 25 – the claim essentially recites the same limitations as claim 7 and is rejected for similar reasons. Therefore, Lyren in view of Hirst in view of Holstein makes obvious all limitations of the claim.
Response to Arguments
Applicant’s arguments in concert with amendments to the claims, see Remarks and Claims, filed 2/10/22, with respect to the rejection(s) of claim(s) 1, 8, 21 under 35 USC 103 over Lyren and Hirst have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Lyren, Hirst and Holstein.
Examiner appreciates Applicant’s arguments with regard to the ultrasonic signals and has removed the previous 35 USC 112 rejection but has included a 35 USC 112 2nd paragraph rejection with respect to the claim amendments  have been fully considered but they are not persuasive.  
 Further Examiner has detailed above the manner in which the prior art enables the claimed invention including aspects of Lyren and Hirst which meet and do not meet the amended claimed subject matter and mandate the inclusion of Holstein. Lyren in view of Hirst in view of Holstein thus teaches or suggests the claimed subject matter of claims 1-14, 21-25 and as such no claims currently stand allowable.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL C MCCORD whose telephone number is (571)270-3701. The examiner can normally be reached 730-630 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VIVIAN CHIN can be reached on 5712727848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL C MCCORD/Primary Examiner, Art Unit 2654